Citation Nr: 1613162	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  11-13 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a bilateral foot disability, to include pes planus.   

3.  Entitlement to service connection for hypertension, claimed as secondary to service-connected ischemic heart disease.  .

4.  Entitlement to an increased initial disability rating for posttraumatic stress disorder (PTSD) with mild depression, rated as 30 percent disabling prior to September 30, 2014, and as 50 percent disabling thereafter.  

5.  Entitlement to an increased initial schedular disability rating for ischemic heart disease, status post artery bypass graft, rated as 60 percent disabling from December 18, 2009 to February 26, 2010, and as 10 percent disabling thereafter.

6.  Entitlement to an extraschedular rating for ischemic heart disease.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions of February 2010, September 2010, and November 2010 of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).

The February 2010 decision declined reopening claims of service connection for a back disability and for pes planus; the claim for service connection for hypertension was also denied in that decision.  

The September 2010 rating decision granted service connection for PTSD with mild depression and assigned a disability rating of 30 percent.  

The November 2010 rating decision granted service connection for ischemic heart disease, assigning a 60 percent rating from the effective date until February 26, 2010, and a 10 percent rating thereafter.  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in May 2014.  

This case was previously before the Board in August 2014.  At that time, the Board reopened the Veteran's previously denied claims for entitlement to service connection for a low back disability, a bilateral foot disability, and hypertension.  The Board also found that the issue of entitlement to a TDIU had been raised by the record and must be considered.  The Board remanded each issue on appeal for further development.  

The Veteran had previously designated the Oklahoma Department of Veterans Affairs as his representative.  Following the Board's August 2014 remand, the Veteran revoked that representation and granted his power of attorney to an agent.  The Veteran revoked that representation in June 2015.  As he has not designated a new representative, the Veteran is proceeding unrepresented.  

In the August 2014 decision, the Board referred a claim of service connection for erectile dysfunction to the agency of original jurisdiction (AOJ) for appropriate action.  It does not appear that this has been accomplished; thus, the issue is again referred.

Following the most recent, June 2015 supplemental statement of the case, the Veteran submitted additional evidence to VA.  As this evidence either relates to an issue being remanded or was already submitted and previously considered by the AOJ (as in the case of a private April 2014 ischemic heart disease disability benefits questionnaire and records from the Oklahoma Heart Hospital), no waiver or remand is necessary for the Board to consider this evidence.  See 38 C.F.R. § 20.1304(c) (2015).

The issues of entitlement to service connection for hypertension, entitlement to a higher rating for the psychiatric disorder, entitlement to an extraschedular rating for ischemic heart disease, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDINGS OF FACT

1.  The Veteran's current low back disability is not related to the Veteran's active service or to any injury therein.  

2.  Pes planus was noted on the Veteran's entry to service and the disability was not aggravated by his active service.  

3.  Prior to February 26, 2010, the Veteran's ischemic heart disease did not result in chronic congestive heart failure, a workload of 3 METs or less, or an ejection fraction of less than 30 percent.  

4.  From February 26, 2010, to May 9, 2012, the Veteran's ischemic heart disease resulted in a workload of greater than 5 METs but not greater than 7 METs.  

5.  Since May 9, 2012, the Veteran's ischemic heart disease did not result in a workload of 7 METs or fewer, or in cardiac hypertrophy or dilatation.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  

2.  The criteria for service connection for a bilateral foot disability have not been met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2015).  

3.  The criteria for a schedular rating in excess of 60 percent for ischemic heart disease prior to February 26, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.104, Diagnostic Code (DC) 7005 (2015).

4.  The criteria for a 30 percent schedular rating, but no higher, for ischemic heart disease between February 26, 2010 and May 9, 2012 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.104, DC 7005 (2015).

5.  The criteria for a schedular rating in excess of 10 percent for ischemic heart disease since May 9, 2012 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.104, DC 7005 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

As to the Veteran's low back and bilateral foot service connection claims, a standard January 2010 letter satisfied the duty to notify provisions.

As to the claim for higher initial ratings for ischemic heart disease, the appeal arises from a disagreement with the initially assigned disability ratings after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.  More recent records were obtained pursuant to the Board's August 2014 remand.  The Veteran was notified in August 2014 that he could submit (or have VA obtain on his behalf) any outstanding relevant evidence.  In September 2014, the Veteran responded that he had no further evidence.  

Over the course of the appeal, the Veteran has undergone numerous VA medical examinations, including pursuant to the Board's August 2014 remand.  These examinations and their accompanying opinions are sufficient evidence for deciding the low back, bilateral foot and ischemic heart disease claims.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, they describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and they contain reasoned explanations.  For the foregoing reasons, VA's duty to assist has been met for these three claims.  Although additional development is being requested for the claims remaining on appeal, the Board finds that such development will not result in relevant evidence for the claims decided herein.

II. Service Connection Claims

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

When a pre-existing disorder is noted upon entry to service, service connection may still be granted based on aggravation during service of that disorder.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2015).  A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  A temporary or intermittent flare-up of a preexisting disease does not constitute aggravation.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Veteran's claims for service connection are evaluated separately below

Low Back Disability

Both private and VA treatment records reflect that the Veteran currently suffers from a low back disability.  A March 2011 VA examination reflects a diagnosis of degenerative joint disease of the lumbar spine; a September 2014 VA examination reflects diagnoses of degenerative arthritis of the spine and intervertebral disc syndrome.  The current disability criterion is met.  

The Veteran's service treatment records also show that he complained of back pain near the end of his active service.  In May 1968, the Veteran complained of pain in his back after lifting batteries, stating the he felt something pull.  On examination, the Veteran had full range of motion and no muscle spasm.  He was diagnosed as suffering from a low back sprain.  Two days later, he reported some improvement, but stated that he was still sore.  He was put on light duty for a week.  At his May 2014 Board hearing, the Veteran's primary contention with regard to the claim was that he had heavy lifting injuries, which is consistent with the service treatment records.  Given his in-service complaints and treatment, the in-service incurrence criterion is met.  

The remaining question is whether the Veteran's current disability is related to his in-service injury or his active service in general.  There is conflicting evidence on this point.  

In support of the Veteran's contention are letters from two private physicians.  In a November 2002 letter, J.W.H., DO, wrote that the Veteran "was blown off a forty foot tower by a mortar shell" in Vietnam.  Dr. J.W.H. wrote that, as a result of that fall, the Veteran "ended up with a severe back injury which later on resulted in a lower spinal fusion."  In a June 2011 letter, E.E.H., MD, wrote that the Veteran suffers from chronic back pain "primarily from his years as a heavy equipment operator during the service."  She stated that radiographic findings are consistent with his story of having jumped from 20 feet to avoid fatal enemy fire.  In a September 2011 letter, Dr. E.E.H. concluded that the Veteran's back disability was related to his fall from a 70 foot tower.  

The Veteran himself also contends that his back disability is related to his active service.  Specifically, he alleges a continuity of symptomatology since service.  At his May 2014 Board hearing, the Veteran stated that he injured his back while lifting batteries, and that he had to have a spinal fusion many years later.  He stated that there were no intervening events between the time of his in-service injury and his later surgery, but rather it was a continuation of pain since service.  

In contrast, two VA examiners have determined that the Veteran's current disability is not related to his active service.  In a March 2011 VA examination, the Veteran stated that he injured his back jumping off a 25 foot tower in 1968, and that he also injured his back while lifting batteries.  After examining the Veteran and reviewing the evidence, the examiner determined that it was "less likely than not that the Veteran's current lower back disability has etiology that could be related to the complaint of back pain in service."  She stated that though the Veteran was treated for a back condition in May 1968, there was improvement at later follow up appointments.  She stated that there was no evidence of chronic low back pain following his in-service lifting injury, and that the separation examination did not show any evidence of back pain.  Finally, she noted that there was no evidence that the Veteran was treated for a lumbar spine condition from 1968 until 1989, the date of his spinal fusion.  

More recently, the Veteran underwent a VA examination in September 2014.  At that time, the Veteran stated that he climbed up a wooden tower 70-90 feet in the air.  He stated that he jumped down the final 20 feet, injuring his back.  He stated that he was placed on light duty, that he continued to seek treatment after his active service, and that he eventually required surgery in 1989.  

In an April 2015 addendum, the examiner who conducted the September 2014 examination determined that it is less likely than not that the Veteran's current back disability was incurred in or caused by an in-service injury.  She noted that that there was no evidence that the Veteran was treated for a back injury following a fall, but instead, the Veteran was treated for back pain in May 1968 after lifting batteries.  He was diagnosed as suffering from a sprain, and was placed on light duty for the following week.  She noted that there was no other evidence during the Veteran's active service of a back condition, and that his July 1968 separation examination was silent for any back disability.  Further, a December 1968 x-ray was negative.  She stated that a lumbar sprain is considered an acute and time limiting condition, and that there is no evidence of a nexus between is in-service injury and the Veteran's active service.  

For several reasons, the Board finds the opinions of the VA examiners to be more persuasive than those of the private physicians or that of the Veteran himself.  First, the VA examiners' opinions are more thorough, with reasoned explanations as to why the Veteran's current disability is not related to his active service.  Second, they contain specific references to the record, including to service treatment records documenting the Veteran's in-service complaints.  

Perhaps most importantly, though the Board finds that the private nexus opinions all rely on an inaccurate factual history provided by the Veteran.  Both Dr. J.W.H.'s November 2002 opinion and Dr. E.E.H.'s June 2011 and September 2011 opinions are predicated on the idea that the Veteran fell off a tower and injured his back.  There is, however, no evidence of this in-service fall in the Veteran's service treatment records.  Records do indicate that, in July 1967, the Veteran complained of pain and weakness in his legs after climbing a 70 foot tower; there was no mention, however, of a fall or of back pain.  In September 1967, the Veteran complained of pain in his left wrist and fingers after a fall, but again there was no mention that the fall was from a tower and no complaints regarding his back.

The lack of contemporaneous records alone does not mean that such a fall did not occur (though a reasonable person could expect that a fall from a height of at least 20 feet and as high as 70 would be significant); the Veteran, however, has been inconsistent in describing the circumstances of the fall itself.  Notably, in a July 1968 claim for benefits, the Veteran sought service connection for a lower back strain, stating that it was the result of a lifting injury.  He did not mention an in-service fall.  At his December 1968 VA examination, the Veteran complained of back pain following lifting batteries.  It was only many years later that the Veteran contended that his back disability was the result of an in-service fall.  Furthermore, while the lifting injury was set forth at the Board hearing, no mention was made of a fall from a tower.

Finally, there is evidence that the Veteran's back was injured in a fall in 1989, some 21 years after his separation from service.  In a July 2008 treatment record from Dr. E.E.H., the Veteran stated that his worst injury to his back occurred in 1989, when he fell from the mast of his sailboat onto its deck, injuring his neck and back.  He eventually underwent a spinal fusion as a result of this injury. In an October 2008 note, Dr. E.E.H. stated that, since the Veteran "fell from the mast to the deck on his boat some years back, he has had significant disability from back pain."  The Veteran did not report this post-service fall to any of his VA examiners, nor did he discuss it when asked at his hearing about any intercurrent injuries.  

Thus, while there is sufficient evidence of an in-service lifting injury, the Board finds insufficient credible evidence that the Veteran suffered a fall during his active service resulting in back pain.  As both private examiners base their positive nexus opinions on this claimed fall, the Board grants them no probative value as they are based on an incorrect factual predicate.  Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (("If the opinion is based on an inaccurate factual premise, then it is correct to discount it entirely") (citing Reonal v. Brown, 5 Vet. App. 458, 461 (1993)).  

The Veteran appears to have some medical expertise as a chiropractor.  To the extent that the Veteran contends that his current disability is the result of a continuity of symptomatology since his in-service injury, the Board does not find this argument persuasive.  Again, the Veteran was not diagnosed as suffering from any back disability at the time of his discharge, and he was not diagnosed as suffering from any back disability at the time of his December 1968 examination.  Further, though the Veteran has stated that he did not have any intercurrent injuries, as shown above, the Board finds such a statement incredible.  

Thus, in weighing the lay and medical evidence for and against a nexus between the Veteran's current low back disability and his active service, the Board finds that the evidence weighs against a nexus and that element of the claim is not met.  This is so based on "direct" service connection as well as any presumptive provisions.  In sum, the preponderance of the evidence is against the claim of service connection for a low back disability; there is no doubt to be resolved; and service connection for a low back disability is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

Bilateral Foot Disability

The Veteran currently suffers from bilateral foot disabilities.  Two private doctors-Dr. J.W.H. and Dr. E.E.H.-both concluded that the Veteran has a current bilateral foot disability, though neither provided an explicit diagnosis.  The examiner from a September 2014 VA examination diagnosed the Veteran as suffering from bilateral calcaneal spurs.  She also noted the Veteran's in-service diagnoses of pes planus and Achilles tendonitis; it is unclear whether she concluded that the Veteran currently suffers from these disabilities.  Regardless, the current disability criterion is met.  

The Veteran's service treatment records do show that he was diagnosed as suffering from bilateral foot problems during his active service.  His April 1966 entrance examination included the diagnosis of "asymptomatic pes planus."  In January 1967, the Veteran sought treatment for foot pain, and was diagnosed as suffering from Achilles tendonitis.  The July 1968 separation examination also noted there was pes planus, which was not considered disabling.

Because the Veteran's pes planus was noted on his entry to service, the presumption of soundness does not apply.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015); see also Wagner v. Principi, 370 F.3d 1089, 1093 (Fed. Cir. 2004).  The case is then one of service aggravation.

The September 2014 VA examiner concluded that the Veteran's pre-existing pes planus was not aggravated by his active service, and that his in-service complaints of Achilles tendonitis were related to his underlying pes planus.  She stated that, beyond two January 1967 treatment notes for Achilles tendonitis, there was no further mention of foot pain in the Veteran's service treatment records.  She stated that, though there was evidence of temporary aggravation of the Veteran's pes planus, there was no indication that the Veteran's underlying disability "was permanently worsened or aggravated by service beyond its normal progression."  She stated that "bilateral pes planus with Achilles tendonitis can often be temporarily worsened during periods of physical stress, but the symptoms usually will subside following rest."  

In light of the September 2014 VA examiner's opinion, the fact that the Veteran had no complaints regarding his feet beyond January 1967, and the fact that the Veteran's July 1968 separation examination noted his pes planus but stated that it was "not considered disabling," the Board finds that the evidence does not show aggravation of the Veteran's pre-existing pes planus during his active service.  That it, based on the lay and medical evidence, the Board finds there was no increase in disability beyond any temporary flare-up of the pes planus.  See Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

To the extent that there are opinions to the contrary, the Board does not find them as persuasive or probative as that of the September 2014 VA examiner.  In a November 2002 letter, Dr. J.W.H. wrote that the Veteran suffers from chronic foot and degenerative issues.  Without explicitly doing so, Dr. J.W.H. seemingly connected the Veteran's feet problems to his active service.  In a June 2011 letter, Dr. E.E.H. stated that heavy exposure to Agent Orange "probably affected [the Veteran's] feet."  In a September 2011 letter, Dr. E.E.H. stated that the Veteran has very severe foot pain that is probably multifactorial in etiology.  "It is my opinion, within a reasonable degree of medical probability, that the Veteran's feet worsened during active duty and since service."

Neither private physician actually stated what bilateral foot disability the Veteran currently suffers from, neither cited to the records to show what the Veteran had in service and how it was related to his current disabilities, and neither provided a rationale for their opinions.  Accordingly, the Board finds them less persuasive than that of the VA examiner.  

Though his contentions are not well fleshed out, the Veteran also contends that he suffered from fibroids or other disabilities seemingly connected to his herbicide exposure.  In his June 2010 notice of disagreement, the Veteran stated that he had tumors surgically removed from the bottom of his left foot.  He reiterated this contention at his May 2014 Board hearing.  

The evidence, however does not show beyond the Veteran's assertion that he underwent surgery on his feet or was diagnosed as suffering from tumors, fibroids, or any other bilateral foot disability not linked to the pes planus.  The Veteran did not submit records of his claimed surgeries, nor did he provide a release to allow VA to obtain such records on his behalf.  Further, the Veteran is a chiropractor and therefore has a degree of medical training and knowledge.  Despite that fact, he has not described his disability with enough particularity (i.e., by providing his exact diagnosis, date of onset, records of treatment) for the Board to find that he has suffered from his claimed disability.  In any case, the September 2014 VA examiner provided a negative nexus opinion between such tumors and herbicide exposure.

In sum, the preponderance of the evidence is against the claim of service connection for a bilateral foot disability; there is no doubt to be resolved; and service connection for a bilateral foot disability is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III. Initial Ratings-Ischemic Heart Disease

Disability ratings are determined by applying a schedule of ratings based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R., Part 4 (2015).  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's ischemic heart disease is rated pursuant to 38 C.F.R. § 4.104, DC 7005.  Under that DC, a 10 percent rating is warranted for a workload of greater than 7 METs (metabolic equivalent) but not greater than 10 METs with dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required.  A 30 percent rating is warranted for a workload of greater than 5 METs but not greater than 7 METs with dyspnea, fatigue, angina, dizziness, or syncope; or where there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  A 60 percent rating is warranted for more than one episode of acute congestive heart failure in the past year; or a workload of greater than 3 METs but not greater than 5 METs with dyspnea, fatigue, angina, dizziness, or syncope; or where there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted for chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction less than 30 percent.  Id.  



Facts

The evidence shows that the Veteran underwent a coronary artery bypass graft in May 2009.  A June 2009 VA echocardiogram noted that the Veteran's overall left ventricular systolic function was mildly to moderate decreased.  His ventricular ejection fraction was estimated to be between 35 and 45 percent.  

At a February 2010 VA examination, the Veteran reported suffering from angina, shortness of breath, and fatigue.  He denied suffering from dizziness or syncope attacks.  The Veteran stated his attacks occurred as often as daily, and that his ability to perform daily functions was impossible.  The Veteran denied suffering from congestive heart failure or rheumatic heart disease.  Upon examination, the Veteran did not undergo a stress test, as he had recently had heart surgery.  His EKG was within normal limits, and revealed a normal left ventricle systolic function with ejection fraction of 55 percent.  The examiner estimated his METs level as 7-9, noting that he could climb stairs at moderate speed, swim, and dig ditches.  The examiner reported that the Veteran's heart disease would have a moderate effect on his occupation and daily activity.

A March 2010 VA echocardiogram reflects that the Veteran's left ventricular systolic function was normal.  His left ventricular ejection fraction was estimated in the range of 60 to 65 percent.  A February 2011 VA stress test reflects that the Veteran exercised for three-and-a-half minutes, achieving a maximum MET of 5.20.  There was no evidence of exercise induced ischemia at low workload.  

A June 2011 VA examination noted that the Veteran was diagnosed as suffering from coronary artery disease, but that there was no evidence of congestive heart failure.  His METs level was 5.2 (as reported in February 2011), and an echocardiogram showed an ejection fracture of 60 to 65 percent (as reported in March 2010).  

At an April 2012 VA examination, the Veteran was diagnosed as suffering from coronary artery disease but not congestive heart failure.  The examiner noted that he did not perform a stress test, but estimated the Veteran's workload at 1-3 METs.  The examiner did not review the Veteran's claims file or other medical evidence in conjunction with his examination.  

The Veteran underwent another VA examination the next month, on May 9, 2012.  The Veteran was diagnosed as suffering from coronary artery disease with no history of a myocardial infarction or congestive heart failure.  A stress test showed METs of 7.7.  There was no evidence of cardiac hypertrophy or dilatation.  An echocardiogram from April 2012 showed that the Veteran's ejection fraction was normal at rest and with stress, and he had normal left ventricular size and systolic function.  

An April 2014 heart Disability Benefits Questionnaire (DBQ) completed by a private physician-T.L.M., DO-stated that the Veteran has a percutaneous coronary intervention in 2002, a myocardial infarction in 2009, and a coronary artery bypass graft in 2009.  It noted a May 2009 diagnostic stress test showed a METs level of 5, and Dr. T.L.M. estimated the Veteran's current METs level to be greater than 3 but less than 5.  Dr. T.L.M. noted evidence of cardiac hypertrophy or dilatation, and concluded that the Veteran's heart disease had negatively impacted his occupational outlook.  

Most recently, the Veteran underwent a VA examination in September 2014.  The examiner noted that the Veteran complained of intermittent sharp chest pain with no complaints of dyspnea, fatigue, dizziness, or syncope.  She stated that there was no evidence of congestive heart failure, of previous myocardial infarctions, of cardiac arrhythmia, or of a heart valve condition.  Upon examination, the examiner noted that a chest x-ray of May 2014 was normal.  She provided an estimated METs level of greater than 7 to 10.  She stated that there was no evidence of cardiac hypertrophy or dilatation.  

Analysis

The Veteran's rating has already been staged by the RO.  Accordingly, the Board must review the propriety of both the dates and the disability percentages currently assigned.  

Prior to February 26, 2010, the Veteran's ischemic heart disease is rated as 60 percent disabling.  To qualify for an increased, 100 percent rating, the evidence would have to show that the Veteran had congestive heart failure, METs of 3 or less, or an ejection fraction less than 30 percent.  38 C.F.R. § 4.104, DC 7005.

None of these criteria are met.  The Veteran has never been shown to have congestive heart failure.  Though there was no evidence of METs testing from this period, his estimated level in February 2010 was 7-9.  Finally, a June 2009 VA echocardiogram estimated his ejection fraction to be between 35 and 45 percent, greater than the threshold required for a 100 percent rating.  

Since February 26, 2010 (date VA examination conducted), the RO assigned a 10 percent rating for the Veteran's ischemic heart disease.  For the reasons that follow, the Board concludes that an increased, 30 percent rating is warranted from February 26, 2010 until May 9, 2012.  

A 30 percent rating is warranted for a workload of greater than 5 METs but not greater than 7 METs with dyspnea, fatigue, angina, dizziness, or syncope; or where there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  38 C.F.R. § 4.104, DC 7005.  

Most importantly, a February 2011 VA stress test reflects that the Veteran achieving a maximum workload of 5.2 METs.  This finding alone qualifies him for the 30 percent rating.  Though there was no evidence of cardiac hypertrophy or dilatation, and though there were estimated METs levels above 5.2 during this period, the Board finds the objective stress test to be most reflective of his functioning, and a 30 percent rating for this period is warranted, particularly when reasonable doubt is resolved in the Veteran's favor.  

That said, a 60 percent rating is not warranted.  That rating requires evidence of more than one episode of acute congestive heart failure in the past year; or a workload of greater than 3 METs but not greater than 5 METs with dyspnea, fatigue, angina, dizziness, or syncope; or where there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  

The evidence from February 2010 to May 2012 does not show that the Veteran met these criteria.  There was no evidence of congestive heart failure, his METs were always greater than 5, and his ejection fraction always above 50 percent.  An April 2012 VA examiner did estimate the Veteran's workload to be between 1-3 METs.  The Board does not find this evidence persuasive, however, as there is no evidence that this examiner reviewed the evidence in the Veteran's claim file or any other medical evidence in conjunction with his examination.  Further, a stress test conducted that same month found that the Veteran had actual METs of 7.7, a figure that the Board finds to be much more persuasive than the estimated and unsupported figure provide by this examiner, particularly given the other METs results and estimations of record.  

Since May 9, 2012, the Board concludes that the Veteran's disability warrants the 10 percent rating currently assigned but not higher.  The evidence from this period shows that the Veteran had a METs level of 7.7 (as shown in an April 2012 VA stress test and reported in the May 2012 VA examination) or greater than 7 to 10 (as estimated in a September 2014 VA examination).  There was also no evidence of cardiac hypertrophy or dilatation.  

A private April 2014 DBQ did reflect that the Veteran was suffering from symptoms more severe than those identified by the VA evidence of record.  The Board grants this DBQ little probative value.  It relied on outdated evidence (such as stress tests and echocardiograms from 5 years prior) that was superseded by more recent evidence.  It found that the Veteran had a percutaneous coronary intervention in 2002 and a myocardial infarction in 2009, neither of which is supported by the record.  

In summary, the Board concludes that, for the Veteran's service-connected ischemic heart disease, a disability rating in excess of 60 percent prior to February 26, 2010 is not warranted.  An increased, 30 percent disability rating from February 26, 2010 to May 9, 2012 is warranted.  A disability rating in excess of 10 percent since May 9, 2012, is not warranted.  The preponderance of the evidence is against higher ratings during the rating periods on appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The Board notes that because these various ratings stem from the initial rating decision and there was no reliance on benefit payments, reduction procedures are not for application.  See, e.g., Singleton v. Shinseki, 659 F.3d 1332, 1334-36 (Fed. Cir. 2011); O'Connell v. Nicholson, 21 Vet. App. 89, 94 (2007). 

ORDER

Service connection for a low back disability is denied.  

Service connection for a bilateral foot disability, to include pes planus, is denied.  

A schedular rating in excess of 60 percent for ischemic heart disease prior to February 26, 2010, is denied.  

A 30 percent schedular rating, but no higher, for ischemic heart disease from February 26, 2010 to May 9, 2012 is granted, subject to the laws and regulations governing the payment of monetary awards.

A schedular rating in excess of 10 percent for ischemic heart disease since May 9, 2012 is denied.  


REMAND

For various reasons, the Veteran's remaining claims must be remanded.  

First, with respect to the Veteran's claim of service connection for hypertension, in its August 2014 remand, the Board directed that the Veteran undergo a VA examination to determine the etiology of his claimed hypertension.  The examiner specifically found that, because the Veteran was diagnosed as suffering from hypertension prior to his diagnosis of heart disease, and because there was no evidence of an increase in his hypertension following his heart disease diagnosis, his hypertension was neither caused nor aggravated by his service-connected heart disease.  

Following this opinion, however, the Veteran submitted a January 2002 private treatment record noting that the Veteran has a history of hypertension and that "there is a high probability for cardiovascular disease."  Further, in an earlier, November 2002 letter, Dr. J.W.H. suggested that the Veteran's service-connected PTSD exacerbates his hypertension.  A remand is required to allow the previous examiner to review this evidence and offer updated opinions.  

As to the Veteran's claim for an increased rating for his psychiatric disorder, in a July 2012 VA mental health note, the Veteran stated that he goes to a VA Vet Center in Oklahoma City.  No attempt to obtain these treatment records has been undertaken.  Thus, VA must obtain these records on remand and any more recent relevant VA treatment records.  

Next, as to the Veteran's claim for a TDIU, additional development is needed.  Specifically, though the Veteran has submitted private treatment records showing that he is unemployable as a result of his service-connected disabilities, none of these records provides a sufficient rationale for their conclusion.  Though the Veteran has undergone numerous VA examinations, no examiner has considered his complete disability picture and its impact on his employment.  Thus, the Board determines that the clarity of a new examination that considers the Veteran's complete disability picture is warranted.  

Finally, any development of the TDIU issue may have an impact on the complete picture of the Veteran's service-connected ischemic heart disease and its effect on his employability as it pertains to extraschedular consideration.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  Thus, the issue of entitlement to an extraschedular rating for ischemic heart disease will also be remanded.  


Accordingly, these issues are REMANDED for the following actions:

1.  Obtain the Veteran's VA treatment records dated from November 2014 and thereafter and associate them with his claims file.  

2.  With any necessary assistance from the Veteran, obtain his treatment records from the Oklahoma City Vet Center.  

3.  Following the above ordered development, obtain an opinion regarding the etiology of the Veteran's hypertension.  If the examiner who performed the September 2014 VA examination is available, then return the claims file to her.  If she is not available, then any appropriate medical professional may offer the opinion.  Regardless of who offers the opinion, if the examiner determines that an opinion may not be offered without first examining the Veteran, then schedule the Veteran for an appropriate examination.

The examiner is to answer the following questions: 

a)  Is it at least as likely as not that the Veteran's hypertension is secondary to his ischemic heart disease?  That is, is his hypertension proximately due to or the result of his ischemic heart disease, or has it been aggravated by his ischemic heart disease?

In answering this question, the examiner is asked to specifically note the January 2002 private treatment record noting that the Veteran has a history of hypertension and that "there is a high probability for cardiovascular disease."  

b)  Is it at least as likely as not that the Veteran's hypertension is secondary to his service-connected psychiatric disorder?  That is, is his hypertension proximately due to or the result of his psychiatric disorder, or has it been aggravated by his psychiatric disorder?

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

The examination report must include a complete rationale for all opinions expressed.  

4.  Schedule the Veteran for an examination to determine the impact that his service-connected disabilities have on his employability.  The entire claims file, to include all electronic files, must be reviewed by the examiner.

The examiner is to comment on the functional impact of the Veteran's service-connected disabilities (psychiatric disorder, ischemic heart disease, tinnitus, and scars) on his ability to secure and follow substantially gainful employment. 

In making the requested determination, the Veteran's current age and nonservice-connected disabilities are not factors to be considered, but consideration must be given to the Veteran's education, special training, and previous work experience.  

The examination report must include a complete rationale for all opinions expressed.

5.  If it is determined that the Veteran's service-connected disabilities preclude substantially gainful occupation and the Veteran does not meet the schedular criteria for a TDIU, then refer the case to the Director of Compensation Service for a determination as to whether the Veteran's service-connected disabilities warrant the assignment of a TDIU on an extraschedular basis.

6.  Finally, readjudicate the issues remaining on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


